ON MOTION FOB BEHEABING-
Mb. Justice Wolf
delivered the opinion of the court.
Practically all the questions raised by this motion for rehearing are sufficiently covered by our original opinion or have no great importance. The only additional matter that we care to discuss is whether the District Court of Ponce was deprived of jurisdiction over the goods attached by the sale to a third person, namely, Manuel G-arcia Eeyes. If the acts by which Manuel G-arcia Eeyes obtained the possession of the property were fraudulent or otherwise null and void, there is quite a possibility that either the goods might be reached in his hands or if again sold, even the proceeds of them. It might also be doubtful whether the District Court of Ponce, in case of fraud, would not have the right to hold anyone who assisted in making the goods disappear by sale or otherwise, responsible to the attachment creditor Funtané.
We suggest these matters because of the insistence of the petitioner. If the firm is right in its contention that the District Court of Ponce was without jurisdiction, such lack of jurisdiction may be raised in the said district court. Merely because a court is without jurisdiction is not a sufficient reason for a concession of a certiorari if the matter of jurisdiction may be raised in the court below and brought here by appeal as could be done in this case. It is only when the remedy by appeal is inadequate or there is some reason, for haste, that a party should not in fact be put to his appeal.
Furthermore, where a party has a remedy by appeal, it must be an exceedingly strong case which would cause this *846court to reconsider an c-rder denying the right to a writ of certiorari.
The motion for rehearing will he denied.